GreeN, J.
delivered the opinion of the court.
The indictment in this case charges, that the defendants “did make an affray,” without alleging the facts which constitute an affray.
It is insisted, that as an affray can only be made, by two or more fighting together in a public place, the charge, that the parties “made an affray,” includes necessarily, a charge, that they fought together in a public place. But this is no answer to the objection. The word “affray” is the technical designation of the crime constituted by the facts of two or more per*430sons fighting together in a public.place, — and these facts, not the legal conclusions from them, — must be charged in the indictment. Upon this point, the case of Simpson vs. The State, 5 Yerg. R. 356, is conclusive authority.
Let the judgment be affirmed.